           Case 2:16-cr-00097-KJD-EJY Document 47 Filed 06/08/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:16-CR-097-KJD-EJY

 9                Plaintiff,
                                                    Final Order of Forfeiture
10         v.

11 GILBERT R. ROUSSEAU,

12                Defendant.

13

14         This Court found that Gilbert R. Rousseau shall pay the in personam criminal

15 forfeiture money judgment of $4,388,406.38 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2);

16 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C.

17 § 853(p). Criminal Information, ECF No. 3; Plea Agreement, ECF No. 5; Arraignment &

18 Plea, ECF No. 8; Preliminary Order of Forfeiture, ECF No. 14.

19         This Court finds that the United States may amend this order at any time to add

20 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

21 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

22         To comply with Honeycutt v. United States, ___U.S.___, 137 S. Ct. 1626 (2017), the

23 government reduced the in personam criminal forfeiture money judgment amount to

24 $1,105,396.46.

25         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

26 the United States recover from Gilbert R. Rousseau the in personam criminal forfeiture

27 money judgment of $1,105,396.46, not to be held jointly and severally liable with any

28 codefendants and the collected money judgment amount between the codefendants is not to
            Case 2:16-cr-00097-KJD-EJY Document 47 Filed 06/08/20 Page 2 of 3



 1   exceed $4,388,406.38 pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); 18 U.S.C. §

 2   981(a)(1)(C) with 28 U.S.C. 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record and three certified copies to the United States

 5   Attorney’s Office, Attention Asset Forfeiture Unit.

 6          DATED _____________________,
                   June 8                2020.

 7

 8

 9
                                                 HONORABLE KENT J. DAWSON
10
                                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
            Case 2:16-cr-00097-KJD-EJY Document 47 Filed 06/08/20 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE

 2          A copy of the foregoing Final Order of Forfeiture was served upon counsel of

 3   record via Electronic Filing on June 5, 2020.

 4
                                                         /s/ Maritess Recinto
 5                                                       MARITESS RECINTO
 6                                                       Paralegal Specialist
                                                         US Attorney’s Office
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
